Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with  Bryan Solstin on July 11, 2022.
The initial application filed April 26, 2020 has been amended to remove limitations from each of the independent claims, having no bearing on previously stated allowability:

1. (Currently Amended)	 A touchless button apparatus, comprising: 
a photon-gate side; 

a photon-gate distal side more than 1 cm (0.39 in) and less than 30 cm (11.0 in), 
across the photon-gate opening, to the photon-gate side; 

an electro-optical sensor connected to the photon-gate side; 

a controller connected to the output of the electro-optical sensor 



a button face between the photon-gate side and the photon-gate distal-side.





7. (Currently Amended)	A touchless pushbutton apparatus, comprising:
a photon-gate side; 

a photon-gate distal side more than 1 cm (0.39 in) and less than 30 cm (11.0 in), 
across the photon-gate opening, to the photon-gate side; 

an electro-optical sensor connected to the photon-gate side; 

a controller connected to the output of the electro-optical sensor 



a pushbutton face between the photon-gate side and the photon-gate distal- 
side.


13. (Currently Amended)	A touchless switch apparatus, comprising: 
a photon-gate side; 

a photon-gate distal side more than 1 cm (0.39 in) and less than 30 cm (11.0 in), 
across the photon-gate opening, to the photon-gate side; 

an electro-optical sensor connected to the photon-gate side; 

a controller connected to the output of the electro-optical sensor 



a switch between the photon-gate side and the photon-gate distal-side.





Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833